Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	All documents listed in the Information Disclosure Statement were considered with the exception of CN112898421(A). CN112898421(A) was not considered because it did not contain an English translation of the document. The rest of the documents were only considered up to the extent of the English translation of their abstracts. 

Claim Objections
Claim(s) 9 is objected to due to two independent sentences within one claim. The second sentence in claim 9 appears to have not been numbered as claim 10 when the claims were amended as indicated by the second sentence being the same as original claim 10. To advance prosecution, for the purposes of examination, the second sentence will be treated as claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are directed to non-statutory subject matter.  The claimed “An application of the nanobody…” is not directed towards one of the statutory categories of invention and therefore is not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “nanobody based on SARS-CoV-2 S protein S1 subunit” and “an sdAb fragment, and an amino acid sequence of the sdAb fragment” renders claims 1 and 9 vague and indefinite. The term “nanobody based on” is not clear and does not clearly state what is encompassed by the claims. Antibody-type molecules are not based on their specific antigen, but are specific for specific antigens. The term “sdAb fragment, and an amino acid sequence of the sdAb fragment” is not clear and does not clearly state what is encompassed by the claim. It is unclear if the claimed amino acid sequence belongs to the sdAb fragment or is a distinct aspect of the claim. For the purposes of examination, claim 1 will be interpreted as “A nanobody that specifically binds to the SARS-CoV-2 S1 protein subunit comprising the amino acid sequence of SEQ ID NO. 5.” Clarification is required.
The phrase “nanobody based on” renders claim 2 vague and indefinite. The term “nanobody based on” is not clear and does not clearly state what is encompassed by the claim. Antibody-type molecules are not based on their specific antigen, but are specific for specific antigens. For the purposes of examination, claim 2 will be interpreted as “A nanobody that specifically binds to the SARS-CoV-2 protein subunit according to claim 1, where a nucleotide sequence of the sdAb fragment is SEQ ID NO. 6.” Clarification is required.
In claim(s) 4 and 5, the term “vector is shown in” does not clearly state if the amino acid or nucleotide sequence is contained within the respective listed sequences or if they comprise of the entire sequence listed. It is not clear what is intended to be encompassed by the claims and one would not know when the claims are infringed. 
The term “host expression strain” in claim 6 fails to clearly state what the “strain” encompasses or where it originates from.
In claim(s) 9 and 10, the phrase “An application of the nanobody” is unclear because it is not a statutory category of invention. As discussed above, these claims are rejected under 35 USC § 101 for failing to fall within at least one of the four categories of patent eligible subject matter. If claim(s) 9 and 10 are directed to an application, it is unclear what the applicant intends. If they are directed to a method, they are indefinite because they lack method steps.

Double Patenting
	Though copending application US20220089693A1 has very similar claims, a double patenting rejection is not appropriate because the sequences listed in both sets of claims do not share 100% homology thereby indicating that the respective claimed nanobodies are not the same or obvious variants of each other.

Conclusion
Claims that encompass SEQ ID NOs: 1, 2, 5, and 6 are free of the art.
Claims 1, 2, 4, 5, 6, 9, and 10 are rejected. 
Claims 9 and 10 are objected.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELAM BERHANE whose telephone number is (571)272-6138. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SELAM BERHANE/Examiner, Art Unit 1649                                                                                                                                                                                                        

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649